DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Amendment
The amendment of 10/28/2020 has been entered.
Claims 15, 21, and 26 are amended due to Applicant's amendment dated 10/28/2020. 
The objections to the specification and claim 15 as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 10/28/2020.  The objections are withdrawn.
The rejection of claims 15, 21, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention and the rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action are overcome due to the Applicant's amendment dated 10/28/2020.  The rejections are withdrawn
The rejection of claims 15, 21, and 26 under 35 U.S.C. 103 as being unpatentable over Parham et al. WO-2011137951-A1 (see US-20130053555-A1 for English language equivalent) ("Parham") in view of Kim et al. Organic Electronics 13 (2012) 1245–1249 ("Kim et al.") and the rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Parham et al. WO-2011137951-A1 (see US-20130053555-A1 for English language equivalent) ("Parham") in view of Kim et al. Organic Electronics 13 (2012) 1245–1249 as applied to claim 26 above and further in view of Irvin et al.  US-20040109951-A1 ("Irvin") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 10/28/2020.  The rejections are withdrawn.

Response to Arguments
Applicant's arguments on pages 9–10 of the reply dated 10/28/2020 with respect to the objections and rejections as set forth in the previous Office Action have been considered but are moot because the objections and rejections have been withdrawn.

Election/Restrictions
Claim 15 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/09/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on 05/04/2020.
The application has been amended as follows: 

Please amend claim 15, the second line, to read as follows:
"and a compound of formula (16a) as a matrix material for a phosphorescent emitter in the"

Please amend claim 21 as follows:
21.	(Currently Amended) The device as claimed in claim 15, wherein the compound of formula (16a) may be represented by a compound of the formulae (16b)

    PNG
    media_image1.png
    367
    1017
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    1018
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    1016
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    1016
    media_image4.png
    Greyscale

where the symbols used have the definitions given in claim 15.

Please amend claim 25, the third to fourth lines, as follows:
"a)	preparing a spiro compound proceeding from a

Claims 15, 21, and 25–26 are allowed.
Allowed claims 15, 21, and 25–26 are renumbered as 1–4, respectively.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, exemplified by Parham et al. WO-2011137951-A1 (English language equivalent US-20130053555-A1) ("Parham"), teaches condensed ring systems comprising a lactam derivative including 
    PNG
    media_image5.png
    302
    371
    media_image5.png
    Greyscale
 (¶ [0064], page 11).  However, the prior art does not specifically disclose or teach a compound of the claimed claim 15.  Further, the prior art does not provide a reason to modify the compound of Parham to arrive at the claimed compound wherein the condensed ring system comprising a lactam derivative is spiro condensed with a xanthene moiety with predictable results and a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786